Sentinel Variable Products Trust Supplement dated February 14, 2014 to the Prospectus dated April 30, 2013, as supplemented to date Sentinel Variable Products Balanced and Sentinel Variable Products Bond Funds Retirement of David M. Brownlee, CFA, Portfolio Manager, Effective June 30, 2014 David M. Brownlee, CFA, co-portfolio manager of the Sentinel Variable Products Balanced and Sentinel Variable Products Bond Funds (collectively, the “Funds”), will retire from Sentinel Asset Management, Inc. (“Sentinel”) effective June 30, 2014. After that date, he will no longer have a role with respect to the Funds’ investment activities. Information related to management of each of the Funds effective February 13, 2014 is provided below. Sentinel Variable Products Balanced Fund The section of the Prospectus titled “Fund Summaries – Sentinel Variable Products Balanced Fund – Management – Portfolio Managers” is hereby modified to read in its entirety as follows: Portfolio Managers. Daniel J. Manion, portfolio manager and Director of Equity Research with Sentinel, has been a portfolio manager of the Fund since 2004. Jason Doiron, portfolio manager and Head of Investments with Sentinel, has been a portfolio manager of the Fund since April 30, 2012. David M. Brownlee, a portfolio manager of the Fund from 2003 to February 13, 2014, will retire from Sentinel effective June 30, 2014. From February 13, 2014 until his retirement, Mr.
